1                      UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
2                             TAMPA DIVISION

3    RICHARD HUNSTEIN,

4                           Plaintiff,

5          vs.                       CASE NO. 8:19-cv-983-T-60TGW
                                     October 2, 2019
6                                    Tampa, Florida
                                     9:09 - 9:28 a.m.
7
     PREFERRED COLLECTION AND MANAGEMENT
8    SERVICES, INC., and EQUIFAX
     INFORMATION SERVICES, LLC.,
9
                          Defendants.
10   ________________________________/

11
                     TRANSCRIPT OF MOTION HEARING
12               BEFORE THE HONORABLE THOMAS P. BARBER
                     UNITED STATES DISTRICT JUDGE
13

14   APPEARANCES:

15   FOR THE PLAINTIFF:         THOMAS MARTIN BONAN, ESQ.
                                Seraph Legal PA
16                              2002 East 5th Avenue, Suite 104
                                Tampa, Florida 33605
17                              813/567-1230

18   FOR THE DEFENDANTS:        ROBERT ALEXANDER VIGH, ESQ.
                                Solomon, Ginsberg & Vigh, PA
19                              1702 North Florida Avenue
                                Tampa, Florida 33601
20                              813/229-0115

21   Court Reporter:            Howard W. Jones, RPR, FCRR
                                801 N. Florida Avenue, Suite 15A
22                              Tampa, Florida 33602
                                813/301-5024
23

24
     Proceedings reported and transcribed by
25   computer-aided stenography.

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                          2
1                                I N D E X

2                                                  PAGE

3    ARGUMENT BY MR. BONAN:                         4

4    ARGUMENT BY MR. VIGH:                         11

5    ARGUMENT BY MR. BONAN:                        14

6    CERTIFICATE OF COURT REPORTER                 17

7

8                        * * * * * * * * * *

9

10                            E X H I B I T S

11

12                   (NONE RECEIVED IN EVIDENCE)

13
                        * * * * * * * * * * *
14

15

16

17

18

19

20

21

22

23

24

25

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                                                                      3
1                         P R O C E E D I N G S

2             (Court called to order.)

3             THE COURT:     So looks like up first we've got

4    Hunstein v. Preferred Collection & Management Services, Case

5    No. 19-cv-00983.   Is that correct?

6             So go ahead, come on up here.       I like to talk to

7    people at the front.    It's like you're in Pinellas County

8    back there.   So come on down.

9             Go ahead and tell us your name, please.

10            MR. VIGH:     Thank you, Your Honor.   Good morning.

11   Robert Vigh for the defendant, Preferred Collection &

12   Management Services.

13            MR. BONAN:     My name is Thomas Bonan, Your Honor.

14   I'm here for the plaintiff, Richard Hunstein.

15            THE COURT:     Right.   So this is -- this is one of

16   these deals where the Fair Debt Collection Practice Act and

17   the allegation here isn't that anything was disclosed to

18   people outside of the transaction really, it's just that I

19   guess the collection agency uses a direct mail outfit,

20   something of that nature, and you're saying that's a

21   violation of the statute.    They're saying it's not and I

22   should just dismiss it I guess with prejudice, because

23   that's not the type of thing that this statute was designed

24   to deal with.

25            Right, more or less?

                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
                                                                     4
1             MR. BONAN:    More or less, Your Honor.

2             THE COURT:    All right.   So go ahead, give me your

3    best shot about why he's wrong about that.

4             MR. BONAN:    Sure.   And I do have a binder here,

5    Your Honor, if you would like it.    It has all the complaint

6    motions, the case law cited, and the statutes.

7             THE COURT:    I appreciate that.   I've looked at

8    most of the stuff, but, sure, it never hurts.

9             Go ahead.

10            MR. BONAN:    So if we look at the statute, Your

11   Honor, it's pretty straightforward statutory language.   It's

12   1692c, which is going to be tab number four on your binder.

13   If we want to look at that, the --

14            THE COURT:    What's the definition of debt

15   collector?

16            MR. BONAN:    The definition of the debt collector?

17            THE COURT:    Yeah.

18            MR. BONAN:    I don't believe it's in dispute at

19   this time based on the motion, but we can look -- I do have

20   the definitions of the debt collector.   It's basically -- if

21   you want to follow along, it's under Section 8, which has

22   all the definitions.   A debt collector is someone who

23   collects debts that are due or alleged to be due to another

24   or they engage in the primary purpose of their business as

25   the collection of debts.   They use some sort of

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                                                                     5
1    instrumentality of interstate commerce, such as email,

2    telephone, mail, something along those lines.

3                Basically when we're talking about an FDCPA claim,

4    we have three elements, basic elements, which is

5    acknowledged as well in the defendant's motion to dismiss.

6                First and foremost, the plaintiff has to be a

7    consumer.    That's not in dispute at this time here.

8    Mr. Hunstein is a consumer.    It's a pretty broad definition.

9                Number two is that the defendant has to be a debt

10   collector, so that's where we get that definition underneath

11   subsection a, I believe it's (6), where basically we have it

12   boiled down to two separate definitions here.    That's going

13   to be if they collect a debt on behalf of another or if the

14   primary purpose of the business is to collect debts.

15               That was explored a lot in the Supreme Court case

16   of Henson vs. Santander, where they talked about whether or

17   not an original creditor is a debt collector underneath the

18   statute.

19               But tabling that for the time being, really the

20   third element is where the defendant is contesting that the

21   communication in connection with the collection of the debt

22   is prohibited underneath the statutory language of the

23   FDCPA.

24               And if we look at the way that the FDCPA is

25   structured, we have a variety of subsections that have

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                     6
1    different prohibitions.     So, for example, subsection e

2    prohibits any sort of misrepresentation in connection with

3    the collection of the debt, f is any unfair collection

4    practices.    C is interesting in that specifically subsection

5    c(b) prohibits the disclosure of any -- without the

6    consumer's consent, the debt collector may not communicate

7    in connection with the collection of the debt with any

8    person other than the consumer, his attorney, a consumer

9    reporting agency, if otherwise permitted by law -- so that

10   would be referring to the Fair Credit Reporting Act -- the

11   creditor, the attorney of the creditor, or the attorney of

12   the debt collector.

13               So basically what our argument here is that that's

14   a very straightforward and simple list.    What's not included

15   in there is a third-party company that provides mail house

16   services.

17               And if we look at the -- as alleged in the

18   complaint, which the allegations must be taken as true at

19   this motion to dismiss stage, we see that the plaintiff has

20   alleged that that communication to the mail house was really

21   the causal link that caused the debt collection letter to be

22   sent to the consumer.

23               THE COURT:   Do we know, this mail house, does it

24   matter if what they do is pretty much just this?    There's

25   some mail people that do political mail, some do, you know,

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                      7
1    specific things.    Do we know anything about that mail house

2    in this case?    And what happens if it's a mail house that

3    does nothing but send out these letters for collection

4    agencies?

5                MR. BONAN:   Well, that's true, and I think, Your

6    Honor, that that's impermissible as well because of the

7    limited language underneath this communication with

8    third-party statute.

9                And basically what we're alleging, if you look at

10   our complaint under paragraph 18 and then pretty much all of

11   20 through 29, is that what is going on and what a lot of

12   these debt collection companies seem to be doing is that

13   they'll get a pre-written collection letter template to this

14   third party and then they will transmit data about each

15   individual account and consumer that will get populated and

16   mailed out.

17               Now, back when the FDCPA was written in 1977, that

18   was probably impossible to do in this type of situation, but

19   companies have started using technology in this way in order

20   to I'm assuming increase volume.     That's something probably

21   I'm speculating at the moment, because we haven't gotten

22   discovery on this case.     But if we look at actually one of

23   the cases cited by the defendant in their motion of

24   Isaac vs. RMB, and if you want to check in your binder, it's

25   going to be tab number 12, and I'm talking about

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                                    8
1    specifically Isaac on page six, according to the binder

2    pages, we have what is the purpose of the FDCPA and how it

3    should be construed.

4             So basically the purpose of the FDCPA when

5    Congress enacted it, it was to really accomplish two things.

6    One is to prevent abuse of debt collection practices against

7    consumers, but also and interesting for this case and

8    something I don't see much doing FDCPA work, is that it's

9    also to level the playing field amongst debt collectors for

10   those who actually follow the law.

11            So part of where that translates in this case is

12   some debt collectors are outsourcing to these third-party

13   mail houses and some aren't.   Now, that obviously would give

14   them an advantage of increasing volume and that's really

15   where we see the issue here, is that the information about

16   the debtor is being transmitted.   So as alleged in

17   paragraph 18 of the complaint, the name of the debtor that

18   the debt is owed, how much the debt is, who the debt is owed

19   to, and in this case it was actually a medical debt

20   associated with his minor son.   So now this is in the hands

21   of whoever controls that mail house, which is an invasion of

22   privacy concern that is at the core of much of the FDCPA.

23            THE COURT:    Who sent that, though?   Who was it?

24   Was it the actual hospital or did the hospital get with a

25   debt collector agency, or whatever they're called, and they

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                                                                      9
1    sent it?   What's the series of events?

2               MR. BONAN:   Correct.   So the hospital bill was not

3    paid, it was referred to the defendant in this case, which

4    is Preferred Collection Management.     They, instead of

5    drafting a letter themselves, outsourced it to the mail

6    house, the information mail house, to then actually populate

7    the template and mail it to the consumer.

8               THE COURT:   Okay.   What's the difference between

9    that -- whatever name of the defendant is, you just said it.

10              MR. BONAN:   Preferred.

11              THE COURT:   Preferred Collection sending it to a

12   mail house to send out a letter versus getting a lawyer to

13   send out a letter?

14              MR. BONAN:   Well, the difference in the context of

15   this case is that that lawyer is allowed underneath the

16   statute.

17              THE COURT:   Because he counts as a debt collector?

18              MR. BONAN:   Well, yes.   Not necessarily that he's

19   a debt collector, but when they send it to that lawyer, yes,

20   he is a debt collector in that sense, but also there's

21   provisions underneath c(b)(4), the attorneys of the --

22              THE COURT:   Where is that one?

23              MR. BONAN:   So this is going to be four.   So we

24   see at the bottom there we have --

25              THE COURT:   Where are we exactly?   I'm not --

                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
                                                                    10
1             MR. BONAN:    Oh, sorry.    It's going to be tab

2    number four.

3             THE COURT:    Right.

4             MR. BONAN:    It's going to be orange tab.   And if

5    you flip to the second page of that, we have toward the top

6    it's a Section B, communication with third parties.

7             THE COURT:    All right.

8             MR. BONAN:    So if we look towards the bottom, some

9    of the -- we have a limited list of exceptions on when you

10   can communicate with third parties and that includes the

11   attorneys, so the consumer's attorney, the creditor's

12   attorney, and also or the attorney of the debt collector, is

13   the very last line.   So there's a specific carve-out in the

14   statutory language for the attorneys that's not present when

15   we're talking about the third-party mail house.

16            THE COURT:    Okay.    That's basically your point,

17   right, is that this is an exhaustive list and mail houses

18   aren't on the list?

19            MR. BONAN:    That's exactly right, Your Honor.    And

20   if we look at some of the other subsections of the FDCPA,

21   which are going to be the next two tabs, underneath

22   subsection e, and subsection f, we have -- we can see that

23   Congress knew how to make a non-exhaustive list.    They say

24   without limiting to general application of the foregoing,

25   the following conduct is a violation of the section, and

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                                                                     11
1    they give you basically a list of examples.     So that would

2    seem to imply, based on the Supreme Court's interpretation

3    underneath the last two relevant cases to the FDCPA, which

4    are Henson vs. Santander and the most recent one, which the

5    plaintiff's name was Obduskey, we're basically looking at,

6    hey, let's look at the text itself, let's look at the

7    context within the FDCPA and let's look at the Congressional

8    intent.

9              When we look at the applicable subsection to this

10   case, which is that third-party disclosure, subsection c(b),

11   we see that it is a very limited list.    When we look at it

12   compared to the other sections of the FDCPA, there's no room

13   for the third-party mail house to be used in this way.    And

14   when we look at the Congressional intent, which is to

15   protect abuses against consumers and to level the playing

16   field, what we see is that certain debt collectors, as

17   alleged by the plaintiff at this stage, are utilizing these

18   mail houses in order to gain an advantage and they're

19   putting the consumer's privacy at risk.

20             THE COURT:    Okay.

21             All right.    Well, go ahead.   What's your response?

22             MR. VIGH:    Thank you, Your Honor.   Your Honor,

23   there are communications and there are communications in

24   connection with the collection of a debt.    Those two

25   definitions are different under the FDCPA.

                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
                                                                   12
1             So the communication is a transmission of any

2    information.   A communication in connection with the

3    collection of a debt is a specific type of communication

4    which makes a demand for payment, it usually defines

5    consequences if there isn't payment, and usually includes a

6    notice that this communication is from a debt collector and

7    that this is a debt collector.   That's Eleventh Circuit and

8    Middle District of Florida decisions interpreting that

9    phrase in connection with the collection of a debt.

10            Now, the two claims that the plaintiff has made

11   are that Preferred violated 1692, little c, (b), which is

12   communication with a third party, which we've discussed.

13   And there is a list of allowed parties with whom

14   communication can be had, but that communication is in

15   connection with the collection of a debt.   So if it's just a

16   communication, it's not specific enough.    And that is the

17   point that we've made in our motion to dismiss, that both

18   sections, 1629, little f, and 1692c(b), are specifically

19   dealing with communications in connection with the

20   collection of a debt.

21            And the letter that's attached to the complaint

22   that was generated by the mail house has all the elements of

23   a communication in connection with a debt, but that's not to

24   a third party, that's to the consumer.   So the third party's

25   little c(b) doesn't apply to that letter.

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                   13
1              No other claim has been made as to a violation of

2    the contents of the letter that was sent to the consumer.

3    The only claim that's made is that the defendant sent

4    information to the mail house to have them generate the

5    letter.

6              THE COURT:    Let me ask you this, though:

7    Communication in connection with a collection of a debt, is

8    what you just were arguing, right?

9              MR. VIGH:    Yes.

10             THE COURT:    So what happens if your client just

11   gave the information to some, you know, marketing outfit to

12   sell widgets?   Lawyers love widgets, right?

13             MR. VIGH:    Right.

14             THE COURT:    That wasn't communication in

15   connection with a debt, they were just selling -- I don't

16   know why anybody would want the names and addresses of all

17   these people who aren't paying their medical bills, but

18   suppose they do.    That's okay?

19             MR. VIGH:    Well, there would be some other

20   violation of the law, but it just wouldn't be the ones that

21   are claimed here.   The ones that are claimed here is the

22   communication with the mail vendor in connection with the

23   collection of the debt, they generated a letter for

24   Preferred.   There is no allegation that there was any

25   improper use of the information or that it wasn't

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                    14
1    safeguarded.   That's not alleged in the complaint.   All

2    that's alleged is, per se, you transmit information, it's a

3    violation of c, b, and f of the FDCPA.

4               THE COURT:   And how does that work?   This is one,

5    ah-ha, you did it, gotcha, $500 each time or -- is that it?

6               MR. VIGH:    That is it.

7               THE COURT:   Plus attorney fees?

8               MR. VIGH:    Yes.

9               MR. BONAN:   So basically underneath both the FDCPA

10   and FCCPA, it's a thousand dollar statutory per lawsuit, not

11   per claim.   And then plus it's attorneys fees and costs we

12   are seeking as well as part -- that's authorized under

13   1962k, which is the civil liability under -- section of the

14   FDCPA.

15              THE COURT:   So you're not -- you're not going to

16   try to call an expert or something and say that your client

17   was mentally ruined for life because they sent this letter

18   to a mail house or something, these cases are basically

19   about the thousand dollars and then the attorney fees,

20   right?

21              MR. BONAN:   And you can opt for the actual

22   damages, Your Honor, but in -- this is all that my firm

23   does, I can tell you most of the time the actual damages,

24   good luck trying to convince it's worth more than thousand

25   dollars.   Really what you see is it's not severe mental or

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                                                      15
1    emotional distress, it's going to be testimony from the

2    client, say, hey, I found out that someone knew about this

3    and this is how it made me feel.      You know, did you lose a

4    night of sleep?     How much is that worth, you know?

5               THE COURT:    Did he ever pay it, just out of

6    curiosity?   Totally irrelevant to this, but --

7               MR. BONAN:    To my knowledge, no.   And that's kind

8    of why we're here today.     Just on a side note, I know that

9    that's -- we've done some motion in limines whether or not

10   the debt has been paid is something that can get excluded,

11   because really what we're focusing on is the debt

12   collector's conduct, but --

13              THE COURT:    Yeah, I get it.

14              MR. BONAN:    Purpose of the hearing now.

15              THE COURT:    Just wondering.

16              Okay.    Anybody have anything else they want to say

17   on this?

18              MR. BONAN:    I don't believe so.    I would just end

19   with one of the cases cited by the defendant, which is Isaac

20   says -- quotes that the language of the FDCPA should be

21   liberally construed to accomplish its purposes.      So that's

22   probably my last comment.

23              THE COURT:    Okay.   Well, well done.   Thank you.   I

24   appreciate the notebook, I appreciate your arguments.

25              I'm leaning toward going the defense way on this.

                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
                                                                     16
1    I haven't made up my mind totally yet, but that's why I

2    started out the way I did, because I read the materials and

3    such.

4               Why don't you write up what you would consider to

5    be a proposed order on this.     See, I come from state court

6    where judges ask people to write stuff up.      I was told that

7    that's just not done here, but I'm doing it anyway.

8               All right.    I'll take a look at it, see how it

9    reads.   I might end up just saying denied, that will be, you

10   know, in pretty short order denied, then we'll move forward

11   with the case.    If I grant it, I might go with something

12   that you've written or some version of it or not.

13              So show it to the other side.    I know you're not

14   going to agree to whatever he's saying, but make sure

15   there's nothing in there that's just really egregious or

16   over the top.    And then how about 14 days?    Get me something

17   within 14 days.    I'll take a look at this, get with my law

18   clerks, and you'll get something from me.

19              MR. VIGH:    We just upload it through --

20              THE COURT:    How do we do that, Sonya?

21              THE DEPUTY CLERK:    You can attach it through

22   email, you can send to chamber's email.     It's on the CM/ECF

23   website.

24              THE COURT:    All right.   Thanks.

25                       (Proceedings concluded.)

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                                               17
1    UNITED STATES DISTRICT COURT   )
                                    )
2    MIDDLE DISTRICT OF FLORIDA     )

3
                   REPORTER TRANSCRIPT CERTIFICATE
4

5              I, Howard W. Jones, Official Court Reporter for
     the United States District Court, Middle District of
6    Florida, certify, pursuant to Section 753, Title 28, United
     States Code, that the foregoing is a true and correct
7    transcription of the stenographic notes taken by the
     undersigned in the above-entitled matter (Pages 1 through 16
8    inclusive) and that the transcript page format is in
     conformance with the regulations of the Judicial Conference
9    of the United States of America.

10
                             /s      Howard W. Jones
11
                             __________________________
12                           Howard W. Jones, RPR, FCRR
                             Official Court Reporter
13                           United States District Court
                             Middle District of Florida
14                           Tampa Division
                             Date: 12-16-2019
15

16

17

18

19

20

21

22

23

24

25

                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                                            acknowledged [1] 5/5                           between [1] 9/8
$                                           Act [2] 3/16 6/10                              bill [1] 9/2
$500 [1] 14/5                               actual [3] 8/24 14/21 14/23                    bills [1] 13/17
                                            actually [4] 7/22 8/10 8/19 9/6                binder [4] 4/4 4/12 7/24 8/1
/                                           addresses [1] 13/16                            boiled [1] 5/12
/s [1] 17/10                                advantage [2] 8/14 11/18                       BONAN [4] 1/15 2/3 2/5 3/13
                                            against [2] 8/6 11/15                          both [2] 12/17 14/9
0                                           agencies [1] 7/4                               bottom [2] 9/24 10/8
00983 [1] 3/5                               agency [3] 3/19 6/9 8/25                       broad [1] 5/8
0115 [1] 1/20                               agree [1] 16/14                                business [2] 4/24 5/14
1                                           ah [1] 14/5
                                            ah-ha [1] 14/5                                 C
104 [1] 1/16                                ahead [5] 3/6 3/9 4/2 4/9 11/21                call [1] 14/16
11 [1] 2/4                                  aided [1] 1/25                                 called [2] 3/2 8/25
12 [1] 7/25                                 ALEXANDER [1] 1/18                             can [9] 4/19 10/10 10/22 12/14 14/21 14/23
12-16-2019 [1] 17/14                        all [12] 4/2 4/5 4/22 7/10 10/7 11/21 12/22     15/10 16/21 16/22
1230 [1] 1/17                                13/16 14/1 14/22 16/8 16/24                   carve [1] 10/13
14 [1] 2/5                                  allegation [2] 3/17 13/24                      carve-out [1] 10/13
14 days [2] 16/16 16/17                     allegations [1] 6/18                           case [13] 1/5 3/4 4/6 5/15 7/2 7/22 8/7 8/11
15A [1] 1/21                                alleged [7] 4/23 6/17 6/20 8/16 11/17 14/1      8/19 9/3 9/15 11/10 16/11
16 [1] 17/7                                  14/2                                          cases [4] 7/23 11/3 14/18 15/19
1629 [1] 12/18                              alleging [1] 7/9                               causal [1] 6/21
1692 [1] 12/11                              allowed [2] 9/15 12/13                         caused [1] 6/21
1692c [2] 4/12 12/18                        along [2] 4/21 5/2                             certain [1] 11/16
17 [1] 2/6                                  also [4] 8/7 8/9 9/20 10/12                    CERTIFICATE [2] 2/6 17/3
1702 [1] 1/19                               America [1] 17/9                               certify [1] 17/6
18 [2] 7/10 8/17                            amongst [1] 8/9                                chamber's [1] 16/22
1962k [1] 14/13                             another [2] 4/23 5/13                          check [1] 7/24
1977 [1] 7/17                               any [6] 6/2 6/3 6/5 6/7 12/1 13/24             Circuit [1] 12/7
2                                           anybody [2] 13/16 15/16                        cited [3] 4/6 7/23 15/19
                                            anything [3] 3/17 7/1 15/16                    civil [1] 14/13
20 [1] 7/11                                 anyway [1] 16/7                                claim [4] 5/3 13/1 13/3 14/11
2002 [1] 1/16                               APPEARANCES [1] 1/14                           claimed [2] 13/21 13/21
2019 [2] 1/5 17/14                          applicable [1] 11/9                            claims [1] 12/10
28 [1] 17/6                                 application [1] 10/24                          clerks [1] 16/18
29 [1] 7/11                                 apply [1] 12/25                                client [3] 13/10 14/16 15/2
3                                           appreciate [3] 4/7 15/24 15/24                 CM [1] 16/22
                                            are [15] 4/23 8/12 9/25 10/21 11/4 11/17       CM/ECF [1] 16/22
33601 [1] 1/19                               11/23 11/23 11/25 12/11 12/18 13/21 13/21     Code [1] 17/6
33602 [1] 1/22                               14/12 14/18                                   collect [2] 5/13 5/14
33605 [1] 1/16                              aren't [3] 8/13 10/18 13/17                    collection [24]
5                                           arguing [1] 13/8                               collector [15] 4/15 4/16 4/20 4/22 5/10 5/17
                                            argument [4] 2/3 2/4 2/5 6/13                   6/6 6/12 8/25 9/17 9/19 9/20 10/12 12/6 12/7
5024 [1] 1/22                               arguments [1] 15/24                            collector's [1] 15/12
5th [1] 1/16                                as [12] 4/24 5/1 5/5 6/17 6/18 7/6 8/16 9/17   collectors [3] 8/9 8/12 11/16
6                                            11/16 13/1 14/12 14/12                        collects [1] 4/23
                                            ask [2] 13/6 16/6                              come [3] 3/6 3/8 16/5
60TGW [1] 1/5                               associated [1] 8/20                            comment [1] 15/22
7                                           assuming [1] 7/20                              commerce [1] 5/1
                                            attach [1] 16/21                               communicate [2] 6/6 10/10
753 [1] 17/6                                                                               communication [16] 5/21 6/20 7/7 10/6 12/1
                                            attached [1] 12/21
8                                           attorney [8] 6/8 6/11 6/11 10/11 10/12 10/12    12/2 12/3 12/6 12/12 12/14 12/14 12/16
                                             14/7 14/19                                     12/23 13/7 13/14 13/22
801 [1] 1/21
                                            attorneys [4] 9/21 10/11 10/14 14/11           communications [3] 11/23 11/23 12/19
813/229-0115 [1] 1/20
                                            authorized [1] 14/12                           companies [2] 7/12 7/19
813/301-5024 [1] 1/22
                                            Avenue [3] 1/16 1/19 1/21                      company [1] 6/15
813/567-1230 [1] 1/17
                                                                                           compared [1] 11/12
8:19-cv-983-T-60TGW [1] 1/5                 B                                              complaint [6] 4/5 6/18 7/10 8/17 12/21 14/1
9                                           back [2] 3/8 7/17                              computer [1] 1/25
                                            BARBER [1] 1/12                                computer-aided [1] 1/25
9:09 [1] 1/6
                                            based [2] 4/19 11/2                            concern [1] 8/22
9:28 [1] 1/6
                                            basic [1] 5/4                                  concluded [1] 16/25
A                                           basically [11] 4/20 5/3 5/11 6/13 7/9 8/4      conduct [2] 10/25 15/12
a.m [1] 1/6                                 10/16 11/1 11/5 14/9 14/18                     Conference [1] 17/8
about [12] 4/3 4/3 5/3 5/16 7/1 7/14 7/25   be [23]                                        conformance [1] 17/8
8/15 10/15 14/19 15/2 16/16                 because [7] 3/22 7/6 7/21 9/17 14/17 15/11     Congress [2] 8/5 10/23
above [1] 17/7                              16/2                                           Congressional [2] 11/7 11/14
above-entitled [1] 17/7                     been [2] 13/1 15/10                            connection [12] 5/21 6/2 6/7 11/24 12/2 12/9
abuse [1] 8/6                               BEFORE [1] 1/12                                 12/15 12/19 12/23 13/7 13/15 13/22
abuses [1] 11/15                            behalf [1] 5/13                                consent [1] 6/6
accomplish [2] 8/5 15/21                    being [2] 5/19 8/16                            consequences [1] 12/5
according [1] 8/1                           believe [3] 4/18 5/11 15/18                    consider [1] 16/4
account [1] 7/15                            best [1] 4/3                                   construed [2] 8/3 15/21
                                                due [2] 4/23 4/23                             gotcha [1] 14/5
C                                                                                             gotten [1] 7/21
consumer [9] 5/7 5/8 6/8 6/8 6/22 7/15 9/7      E                                             grant [1] 16/11
 12/24 13/2                                     each [2] 7/14 14/5                            guess [2] 3/19 3/22
consumer's [3] 6/6 10/11 11/19                  East [1] 1/16
consumers [2] 8/7 11/15                         ECF [1] 16/22                                 H
contents [1] 13/2                               egregious [1] 16/15                           ha [1] 14/5
contesting [1] 5/20                             element [1] 5/20                              had [1] 12/14
context [2] 9/14 11/7                           elements [3] 5/4 5/4 12/22                    hands [1] 8/20
controls [1] 8/21                               Eleventh [1] 12/7                             happens [2] 7/2 13/10
convince [1] 14/24                              else [1] 15/16                                has [9] 4/5 4/21 5/6 5/9 6/19 12/10 12/22
core [1] 8/22                                   email [3] 5/1 16/22 16/22                     13/1 15/10
correct [3] 3/5 9/2 17/6                        emotional [1] 15/1                            have [14] 4/4 4/19 5/4 5/11 5/25 5/25 7/19
costs [1] 14/11                                 enacted [1] 8/5                               8/2 9/24 10/5 10/9 10/22 13/4 15/16
counts [1] 9/17                                 end [2] 15/18 16/9                            haven't [2] 7/21 16/1
County [1] 3/7                                  engage [1] 4/24                               he [3] 9/17 9/20 15/5
court [11] 1/1 1/21 2/6 3/2 5/15 16/5 17/1      enough [1] 12/16                              he's [3] 4/3 9/18 16/14
 17/5 17/5 17/12 17/13                          entitled [1] 17/7                             hearing [2] 1/11 15/14
Court's [1] 11/2                                EQUIFAX [1] 1/8                               Henson [2] 5/16 11/4
Credit [1] 6/10                                 ESQ [2] 1/15 1/18                             Henson vs [2] 5/16 11/4
creditor [3] 5/17 6/11 6/11                     events [1] 9/1                                here [12] 3/6 3/14 3/17 4/4 5/7 5/12 6/13
creditor's [1] 10/11                            ever [1] 15/5                                 8/15 13/21 13/21 15/8 16/7
curiosity [1] 15/6                              EVIDENCE [1] 2/12                             hey [2] 11/6 15/2
cv [2] 1/5 3/5                                  exactly [2] 9/25 10/19                        his [2] 6/8 8/20
                                                example [1] 6/1                               Honor [10] 3/10 3/13 4/1 4/5 4/11 7/6 10/19
D                                               examples [1] 11/1                             11/22 11/22 14/22
damages [2] 14/22 14/23                         exceptions [1] 10/9                           HONORABLE [1] 1/12
data [1] 7/14                                   excluded [1] 15/10                            hospital [3] 8/24 8/24 9/2
Date [1] 17/14                                  exhaustive [2] 10/17 10/23                    house [14] 6/15 6/20 6/23 7/1 7/2 8/21 9/6
days [2] 16/16 16/17                            expert [1] 14/16                              9/6 9/12 10/15 11/13 12/22 13/4 14/18
deal [1] 3/24                                   explored [1] 5/15                             houses [3] 8/13 10/17 11/18
dealing [1] 12/19                                                                             how [9] 8/2 8/18 10/23 14/4 15/3 15/4 16/8
deals [1] 3/16                                  F                                             16/16 16/20
debt [41]                                       Fair [2] 3/16 6/10                            Howard [4] 1/21 17/5 17/10 17/12
debtor [2] 8/16 8/17                            FCCPA [1] 14/10                               HUNSTEIN [4] 1/3 3/4 3/14 5/8
debts [3] 4/23 4/25 5/14                        FCRR [2] 1/21 17/12                           hurts [1] 4/8
decisions [1] 12/8                              FDCPA [17] 5/3 5/23 5/24 7/17 8/2 8/4 8/8
defendant [8] 3/11 5/9 5/20 7/23 9/3 9/9 13/3    8/22 10/20 11/3 11/7 11/12 11/25 14/3 14/9   I
15/19                                            14/14 15/20                                  I'll [2] 16/8 16/17
defendant's [1] 5/5                             feel [1] 15/3                                 I'm [7] 3/14 7/20 7/21 7/25 9/25 15/25 16/7
Defendants [2] 1/9 1/18                         fees [3] 14/7 14/11 14/19                     I've [1] 4/7
defense [1] 15/25                               field [2] 8/9 11/16                           impermissible [1] 7/6
defines [1] 12/4                                firm [1] 14/22                                imply [1] 11/2
definition [4] 4/14 4/16 5/8 5/10               first [2] 3/3 5/6                             impossible [1] 7/18
definitions [4] 4/20 4/22 5/12 11/25            flip [1] 10/5                                 improper [1] 13/25
demand [1] 12/4                                 FLORIDA [11] 1/1 1/6 1/16 1/19 1/19 1/21      INC [1] 1/8
denied [2] 16/9 16/10                            1/22 12/8 17/2 17/6 17/13                    included [1] 6/14
designed [1] 3/23                               focusing [1] 15/11                            includes [2] 10/10 12/5
did [5] 8/24 14/5 15/3 15/5 16/2                follow [2] 4/21 8/10                          inclusive [1] 17/8
difference [2] 9/8 9/14                         following [1] 10/25                           increase [1] 7/20
different [2] 6/1 11/25                         foregoing [2] 10/24 17/6                      increasing [1] 8/14
direct [1] 3/19                                 foremost [1] 5/6                              individual [1] 7/15
disclosed [1] 3/17                              format [1] 17/8                               information [8] 1/8 8/15 9/6 12/2 13/4 13/11
disclosure [2] 6/5 11/10                        forward [1] 16/10                              13/25 14/2
discovery [1] 7/22                              found [1] 15/2                                instead [1] 9/4
discussed [1] 12/12                             four [3] 4/12 9/23 10/2                       instrumentality [1] 5/1
dismiss [4] 3/22 5/5 6/19 12/17                 front [1] 3/7                                 intent [2] 11/8 11/14
dispute [2] 4/18 5/7                                                                          interesting [2] 6/4 8/7
distress [1] 15/1                               G                                             interpretation [1] 11/2
DISTRICT [10] 1/1 1/1 1/12 12/8 17/1 17/2       gain [1] 11/18                                interpreting [1] 12/8
17/5 17/5 17/13 17/13                           gave [1] 13/11                                interstate [1] 5/1
DIVISION [2] 1/2 17/14                          general [1] 10/24                             invasion [1] 8/21
do [11] 4/4 4/19 6/23 6/24 6/25 6/25 7/1 7/18   generate [1] 13/4                             irrelevant [1] 15/6
13/18 16/20 16/20                               generated [2] 12/22 13/23                     is [76]
does [4] 6/23 7/3 14/4 14/23                    get [9] 5/10 7/13 7/15 8/24 15/10 15/13 16/16 Isaac [3] 7/24 8/1 15/19
doesn't [1] 12/25                                16/17 16/18                                  Isaac vs [1] 7/24
doing [3] 7/12 8/8 16/7                         getting [1] 9/12                              isn't [2] 3/17 12/5
dollar [1] 14/10                                Ginsberg [1] 1/18                             issue [1] 8/15
dollars [2] 14/19 14/25                         give [3] 4/2 8/13 11/1                        it [38]
don't [5] 4/18 8/8 13/15 15/18 16/4             go [6] 3/6 3/9 4/2 4/9 11/21 16/11            it's [25]
done [3] 15/9 15/23 16/7                        going [12] 4/12 5/12 7/11 7/25 9/23 10/1 10/4 its [1] 15/21
down [2] 3/8 5/12                                10/21 14/15 15/1 15/25 16/14                 itself [1] 11/6
drafting [1] 9/5                                good [2] 3/10 14/24
                                                got [1] 3/3
                                              might [2] 16/9 16/11                         paragraph [2] 7/10 8/17
J                                             mind [1] 16/1                                paragraph 18 [1] 8/17
JUDGE [1] 1/12                                minor [1] 8/20                               part [2] 8/11 14/12
judges [1] 16/6                               misrepresentation [1] 6/2                    parties [3] 10/6 10/10 12/13
Judicial [1] 17/8                             moment [1] 7/21                              party [9] 6/15 7/8 7/14 8/12 10/15 11/10
just [17] 3/18 3/22 6/24 9/9 12/15 13/8 13/10 more [3] 3/25 4/1 14/24                      11/13 12/12 12/24
 13/15 13/20 15/5 15/8 15/15 15/18 16/7 16/9 morning [1] 3/10                              party's [1] 12/24
 16/15 16/19                                  most [3] 4/8 11/4 14/23                      pay [1] 15/5
                                              motion [7] 1/11 4/19 5/5 6/19 7/23 12/17     paying [1] 13/17
K                                             15/9                                         payment [2] 12/4 12/5
kind [1] 15/7                                 motions [1] 4/6                              people [5] 3/7 3/18 6/25 13/17 16/6
knew [2] 10/23 15/2                           move [1] 16/10                               per [3] 14/2 14/10 14/11
know [10] 6/23 6/25 7/1 13/11 13/16 15/3      MR [3] 2/3 2/4 2/5                           permitted [1] 6/9
 15/4 15/8 16/10 16/13                        Mr. [1] 5/8                                  person [1] 6/8
knowledge [1] 15/7                            Mr. Hunstein [1] 5/8                         phrase [1] 12/9
                                              much [6] 6/24 7/10 8/8 8/18 8/22 15/4        Pinellas [1] 3/7
L                                             must [1] 6/18                                plaintiff [7] 1/4 1/15 3/14 5/6 6/19 11/17
language [5] 4/11 5/22 7/7 10/14 15/20        my [6] 3/13 14/22 15/7 15/22 16/1 16/17      12/10
last [3] 10/13 11/3 15/22                                                                  plaintiff's [1] 11/5
law [5] 4/6 6/9 8/10 13/20 16/17              N                                            playing [2] 8/9 11/15
lawsuit [1] 14/10                             name [5] 3/9 3/13 8/17 9/9 11/5              please [1] 3/9
lawyer [3] 9/12 9/15 9/19                     names [1] 13/16                              plus [2] 14/7 14/11
Lawyers [1] 13/12                             nature [1] 3/20                              point [2] 10/16 12/17
leaning [1] 15/25                             necessarily [1] 9/18                         political [1] 6/25
Legal [1] 1/15                                never [1] 4/8                                populate [1] 9/6
less [2] 3/25 4/1                             next [1] 10/21                               populated [1] 7/15
Let [1] 13/6                                  night [1] 15/4                               Practice [1] 3/16
let's [3] 11/6 11/6 11/7                      no [5] 1/5 11/12 13/1 13/24 15/7             practices [2] 6/4 8/6
letter [11] 6/21 7/13 9/5 9/12 9/13 12/21     No. [1] 3/5                                  pre [1] 7/13
 12/25 13/2 13/5 13/23 14/17                  No. 19-cv-00983 [1] 3/5                      pre-written [1] 7/13
letters [1] 7/3                               non [1] 10/23                                PREFERRED [8] 1/7 3/4 3/11 9/4 9/10 9/11
level [2] 8/9 11/15                           non-exhaustive [1] 10/23                     12/11 13/24
liability [1] 14/13                           NONE [1] 2/12                                prejudice [1] 3/22
liberally [1] 15/21                           North [1] 1/19                               present [1] 10/14
life [1] 14/17                                not [21]                                     pretty [5] 4/11 5/8 6/24 7/10 16/10
like [4] 3/3 3/6 3/7 4/5                      note [1] 15/8                                prevent [1] 8/6
limines [1] 15/9                              notebook [1] 15/24                           primary [2] 4/24 5/14
limited [3] 7/7 10/9 11/11                    notes [1] 17/7                               privacy [2] 8/22 11/19
limiting [1] 10/24                            nothing [2] 7/3 16/15                        probably [3] 7/18 7/20 15/22
line [1] 10/13                                notice [1] 12/6                              Proceedings [2] 1/24 16/25
lines [1] 5/2                                 now [5] 7/17 8/13 8/20 12/10 15/14           prohibited [1] 5/22
link [1] 6/21                                 number [4] 4/12 5/9 7/25 10/2                prohibitions [1] 6/1
list [8] 6/14 10/9 10/17 10/18 10/23 11/1                                                  prohibits [2] 6/2 6/5
 11/11 12/13                                  O                                            proposed [1] 16/5
little [3] 12/11 12/18 12/25                  Obduskey [1] 11/5                            protect [1] 11/15
LLC [1] 1/8                                   obviously [1] 8/13                           provides [1] 6/15
look [17] 4/10 4/13 4/19 5/24 6/17 7/9 7/22   October [1] 1/5                              provisions [1] 9/21
 10/8 10/20 11/6 11/6 11/7 11/9 11/11 11/14   Official [2] 17/5 17/12                      purpose [5] 4/24 5/14 8/2 8/4 15/14
 16/8 16/17                                   Oh [1] 10/1                                  purposes [1] 15/21
looked [1] 4/7                                okay [6] 9/8 10/16 11/20 13/18 15/16 15/23   pursuant [1] 17/6
looking [1] 11/5                              one [7] 3/15 7/22 8/6 9/22 11/4 14/4 15/19   putting [1] 11/19
looks [1] 3/3                                 ones [2] 13/20 13/21
lose [1] 15/3                                 only [1] 13/3                                Q
lot [2] 5/15 7/11                             opt [1] 14/21                                quotes [1] 15/20
love [1] 13/12                                orange [1] 10/4
luck [1] 14/24                                order [5] 3/2 7/19 11/18 16/5 16/10          R
                                              original [1] 5/17                            read [1] 16/2
M                                             other [6] 6/8 10/20 11/12 13/1 13/19 16/13   reads [1] 16/9
made [6] 12/10 12/17 13/1 13/3 15/3 16/1      otherwise [1] 6/9                            really [8] 3/18 5/19 6/20 8/5 8/14 14/25
mail [23]                                     our [3] 6/13 7/10 12/17                       15/11 16/15
mailed [1] 7/16                               out [8] 7/3 7/16 9/12 9/13 10/13 15/2 15/5   RECEIVED [1] 2/12
make [2] 10/23 16/14                           16/2                                        recent [1] 11/4
makes [1] 12/4                                outfit [2] 3/19 13/11                        referred [1] 9/3
MANAGEMENT [4] 1/7 3/4 3/12 9/4               outside [1] 3/18                             referring [1] 6/10
marketing [1] 13/11                           outsourced [1] 9/5                           regulations [1] 17/8
MARTIN [1] 1/15                               outsourcing [1] 8/12                         relevant [1] 11/3
materials [1] 16/2                            over [1] 16/16                               reported [1] 1/24
matter [2] 6/24 17/7                          owed [2] 8/18 8/18                           Reporter [5] 1/21 2/6 17/3 17/5 17/12
may [1] 6/6                                                                                reporting [2] 6/9 6/10
me [5] 4/2 13/6 15/3 16/16 16/18              P                                            response [1] 11/21
medical [2] 8/19 13/17                        PA [2] 1/15 1/18                             RICHARD [2] 1/3 3/14
mental [1] 14/25                              page [4] 2/2 8/1 10/5 17/8                   right [14] 3/15 3/25 4/2 10/3 10/7 10/17
mentally [1] 14/17                            pages [2] 8/2 17/7                            10/19 11/21 13/8 13/12 13/13 14/20 16/8
MIDDLE [5] 1/1 12/8 17/2 17/5 17/13           paid [2] 9/3 15/10
                                                stuff [2] 4/8 16/6                              transmission [1] 12/1
R                                               subsection [7] 5/11 6/1 6/4 10/22 10/22 11/9    transmit [2] 7/14 14/2
right... [1] 16/24                               11/10                                          transmitted [1] 8/16
risk [1] 11/19                                  subsections [2] 5/25 10/20                      true [3] 6/18 7/5 17/6
RMB [1] 7/24                                    such [2] 5/1 16/3                               try [1] 14/16
ROBERT [2] 1/18 3/11                            Suite [2] 1/16 1/21                             trying [1] 14/24
room [1] 11/12                                  suppose [1] 13/18                               two [7] 5/9 5/12 8/5 10/21 11/3 11/24 12/10
RPR [2] 1/21 17/12                              Supreme [2] 5/15 11/2                           type [3] 3/23 7/18 12/3
ruined [1] 14/17                                sure [3] 4/4 4/8 16/14
                                                                                                U
S                                               T                                               under [5] 4/21 7/10 11/25 14/12 14/13
safeguarded [1] 14/1                            tab [4] 4/12 7/25 10/1 10/4                     underneath [9] 5/10 5/17 5/22 7/7 9/15 9/21
said [1] 9/9                                    tabling [1] 5/19                                10/21 11/3 14/9
Santander [2] 5/16 11/4                         tabs [1] 10/21                                  undersigned [1] 17/7
say [4] 10/23 14/16 15/2 15/16                  take [2] 16/8 16/17                             unfair [1] 6/3
saying [4] 3/20 3/21 16/9 16/14                 taken [2] 6/18 17/7                             UNITED [7] 1/1 1/12 17/1 17/5 17/6 17/9
says [1] 15/20                                  talk [1] 3/6                                    17/13
se [1] 14/2                                     talked [1] 5/16                                 up [6] 3/3 3/6 16/1 16/4 16/6 16/9
second [1] 10/5                                 talking [3] 5/3 7/25 10/15                      upload [1] 16/19
section [5] 4/21 10/6 10/25 14/13 17/6          TAMPA [6] 1/2 1/6 1/16 1/19 1/22 17/14          us [1] 3/9
Section 8 [1] 4/21                              technology [1] 7/19                             use [2] 4/25 13/25
Section B [1] 10/6                              telephone [1] 5/2                               used [1] 11/13
sections [2] 11/12 12/18                        tell [2] 3/9 14/23                              uses [1] 3/19
see [10] 6/19 8/8 8/15 9/24 10/22 11/11 11/16   template [2] 7/13 9/7                           using [1] 7/19
 14/25 16/5 16/8                                testimony [1] 15/1                              usually [2] 12/4 12/5
seeking [1] 14/12                               text [1] 11/6                                   utilizing [1] 11/17
seem [2] 7/12 11/2                              than [2] 6/8 14/24
sell [1] 13/12                                  Thank [3] 3/10 11/22 15/23                      V
selling [1] 13/15                               Thanks [1] 16/24                                variety [1] 5/25
send [5] 7/3 9/12 9/13 9/19 16/22               that [89]                                       vendor [1] 13/22
sending [1] 9/11                                that's [28]                                     version [1] 16/12
sense [1] 9/20                                  their [3] 4/24 7/23 13/17                       versus [1] 9/12
sent [6] 6/22 8/23 9/1 13/2 13/3 14/17          them [2] 8/14 13/4                              very [3] 6/14 10/13 11/11
separate [1] 5/12                               themselves [1] 9/5                              VIGH [4] 1/18 1/18 2/4 3/11
Seraph [1] 1/15                                 then [7] 7/10 7/14 9/6 14/11 14/19 16/10        violated [1] 12/11
series [1] 9/1                                   16/16                                          violation [5] 3/21 10/25 13/1 13/20 14/3
services [5] 1/8 1/8 3/4 3/12 6/16              there [11] 3/8 6/15 9/24 11/23 11/23 12/5       volume [2] 7/20 8/14
severe [1] 14/25                                 12/13 13/19 13/24 13/24 16/15
short [1] 16/10                                 there's [5] 6/24 9/20 10/13 11/12 16/15
                                                                                                W
shot [1] 4/3                                    these [7] 3/16 7/3 7/12 8/12 11/17 13/17        want [5] 4/13 4/21 7/24 13/16 15/16
should [3] 3/22 8/3 15/20                        14/18                                          was [18]
show [1] 16/13                                  they [16] 4/24 4/25 5/13 5/16 6/24 7/14 8/25    wasn't [2] 13/14 13/25
side [2] 15/8 16/13                              9/4 9/19 10/23 11/1 13/15 13/18 13/23 14/17    way [5] 5/24 7/19 11/13 15/25 16/2
simple [1] 6/14                                  15/16                                          we [33]
situation [1] 7/18                              they'll [1] 7/13                                we'll [1] 16/10
six [1] 8/1                                     they're [3] 3/21 8/25 11/18                     we're [6] 5/3 7/9 10/15 11/5 15/8 15/11
sleep [1] 15/4                                  thing [1] 3/23                                  we've [4] 3/3 12/12 12/17 15/9
so [30]                                         things [2] 7/1 8/5                              website [1] 16/23
Solomon [1] 1/18                                think [1] 7/5                                   well [10] 5/5 7/5 7/6 9/14 9/18 11/21 13/19
some [11] 4/25 6/25 6/25 8/12 8/13 10/8         third [13] 5/20 6/15 7/8 7/14 8/12 10/6 10/10   14/12 15/23 15/23
 10/20 13/11 13/19 15/9 16/12                    10/15 11/10 11/13 12/12 12/24 12/24            were [2] 13/8 13/15
someone [2] 4/22 15/2                           third-party [6] 6/15 7/8 8/12 10/15 11/10       what [13] 6/13 6/24 7/2 7/9 7/11 7/11 8/2
something [10] 3/20 5/2 7/20 8/8 14/16 14/18     11/13                                          11/16 13/8 13/10 14/25 15/11 16/4
 15/10 16/11 16/16 16/18                        this [38]                                       What's [5] 4/14 6/14 9/1 9/8 11/21
son [1] 8/20                                    THOMAS [3] 1/12 1/15 3/13                       whatever [3] 8/25 9/9 16/14
Sonya [1] 16/20                                 those [3] 5/2 8/10 11/24                        when [9] 5/3 7/17 8/4 9/19 10/9 10/14 11/9
sorry [1] 10/1                                  though [2] 8/23 13/6                            11/11 11/14
sort [2] 4/25 6/2                               thousand [3] 14/10 14/19 14/24                  where [10] 3/16 5/10 5/11 5/16 5/20 8/11
specific [4] 7/1 10/13 12/3 12/16               three [1] 5/4                                   8/15 9/22 9/25 16/6
specifically [3] 6/4 8/1 12/18                  through [4] 7/11 16/19 16/21 17/7               whether [2] 5/16 15/9
speculating [1] 7/21                            time [5] 4/19 5/7 5/19 14/5 14/23               which [16] 4/12 4/21 5/4 6/18 8/21 9/3 10/21
stage [2] 6/19 11/17                            Title [1] 17/6                                  11/3 11/4 11/10 11/14 12/4 12/11 12/12
started [2] 7/19 16/2                           today [1] 15/8                                  14/13 15/19
state [1] 16/5                                  told [1] 16/6                                   who [6] 4/22 8/10 8/18 8/23 8/23 13/17
STATES [7] 1/1 1/12 17/1 17/5 17/6 17/9         top [2] 10/5 16/16                              whoever [1] 8/21
 17/13                                          totally [2] 15/6 16/1                           whom [1] 12/13
statute [6] 3/21 3/23 4/10 5/18 7/8 9/16        toward [2] 10/5 15/25                           why [5] 4/3 13/16 15/8 16/1 16/4
statutes [1] 4/6                                towards [1] 10/8                                widgets [2] 13/12 13/12
statutory [4] 4/11 5/22 10/14 14/10             transaction [1] 3/18                            will [3] 7/14 7/15 16/9
stenographic [1] 17/7                           transcribed [1] 1/24                            within [2] 11/7 16/17
stenography [1] 1/25                            transcript [3] 1/11 17/3 17/8                   without [2] 6/5 10/24
straightforward [2] 4/11 6/14                   transcription [1] 17/7                          wondering [1] 15/15
structured [1] 5/25                             translates [1] 8/11                             work [2] 8/8 14/4
                                                                                                worth [2] 14/24 15/4
W
would [8] 4/5 6/10 8/13 11/1 13/16 13/19
15/18 16/4
wouldn't [1] 13/20
write [2] 16/4 16/6
written [3] 7/13 7/17 16/12
wrong [1] 4/3
Y
Yeah [2] 4/17 15/13
yes [4] 9/18 9/19 13/9 14/8
yet [1] 16/1
you [28]
you'll [1] 16/18
you're [5] 3/7 3/20 14/15 14/15 16/13
you've [1] 16/12
your [19]
